OPINION
DOUGLAS, Judge.
This is an appeal from a conviction for the offense of rape. The court assessed punishment at thirty years.
Appellant’s court-appointed attorney has filed a brief in which he concludes the present appeal is frivolous. Further, the record reflects that appellant has been served with a copy of appellant’s brief. No pro se brief has been filed. The procedure is in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and the procedure in this State. We have examined the record and agree that the appeal is wholly without merit.
No reversible error being shown, the judgment is affirmed.